Case 1:20-cr-00015-PKC Document 43-1 Filed 06/01/20 Page 1 of 3




           EXHIBIT 1
        Case 1:20-cr-00015-PKC Document 43-1 Filed 06/01/20 Page 2 of 3


From:           Virgil Griffith
To:             DPRK.UN@VERIZON.NET
Subject:        Fwd: Fwd: Applying for blockchain conference
Date:           Wednesday, March 6, 2019 8:44:20 PM
Attachments:    passport.jpg


This is my request to visit the DPRK blockchain conference. See forwarded email below.


---------- Forwarded message ----------
From: Virgil Griffith <virgil@ethereum.org>
Date: Monday, February 18 2019 at 9:22 AM +08
Subject: Fwd: Applying for blockchain conference
To: dpr.korea@verizon.net

Hello to UN's DPRK Mission.

I'm writing to you to request your permission to attend and speak at the blockchain conference
from 18 to 25 April 2019. I have been invited by the Committee for Cultural Relations with
Foreign Countries. My contact person in Pyongyang is:

Mr. Kim Won Il, Committee for Cultural Relations with Foreign Countries

I attach my passport, and CV.

My CV: https://www.dropbox.com/s/mieg92s7igl959d/CV.pdf?dl=0

Thank you much,
-Virgil




---------- Forwarded message ----------
From: Special Delegation -DPR of Korea- <korea@korea-dpr.info>
Date: Thursday, February 14 2019 at 5:20 AM EST
Subject: Applying for blockchain conference
To: Virgil Griffith <i@virgil.gr>


Hi Virgil,

I hope you will be fine.

I am Alejandro Cao de Benos, in charge of coordinating the blockchain conference in the
Pyongyang side.

Because you have US passport, I already sent your data to my department in Pyongyang, the
Committee for Cultural Relations with Foreign Countries. But they only can give the clearance
       Case 1:20-cr-00015-PKC Document 43-1 Filed 06/01/20 Page 3 of 3


after the first approval of our DPRK mission in NY.

So, please communicate ASAP with:

DPRK Mission to the U.N.

E-mail: dpr.korea@verizon.net

Tel: +1.212.972.3105

Address:
820 Second Avenue, 13th Floor
New York, NY 10017
USA

You have have to express your wish to participate in the blockchain conference from 18 to 25
April 2019, invited by the Committee for Cultural Relations with Foreign Countries.

You can give the Reference/Contact person in Pyongyang: Mr. Kim Won Il, Committee for
Cultural Relations with Foreign Countries.

You also have to send them your passport, personal details and CV
(Resume).

Please let me know if you could contact them and send them your details. In this way I can
follow up with Pyongyang.

Thanks and best regards,

Alejandro Cao de Benos
Tel/Whatsapp: +34 616496994
Telegram: @Alejandrolegram
